Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 08/01/2022. In the instant amendment, claims 1, 3-4 and 13-14 have been amended.
Claims 1 and 3-14 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 16/797515 to Coleman
[0034] In some embodiments, the at least one graphical depiction of the risk prediction for the at least one of the users in the display sub-cohort includes: a graphical depiction of a risk category associated with identified display sub-cohort; an identification window including information identifying the at least one of the users in the sub-cohort; a time-dependent risk window displaying risk status over a period of time; and a risk bar identifying a current risk level. In some embodiments, switching to the individual view includes: receiving an input identifying the one user; generating the at least one graphical depiction of risk sources for the identified one user; and directing the second user device to generate the individual view and display the generated at least one graphical depiction of risk sources for the identified one user.
[0038] In some embodiments, the at least one graphical depiction of the risk prediction for the at least one of the users in the display cohort includes: a graphical depiction of a risk category associated with identified display sub-cohort; an identification window including information identifying the at least one of the users in the sub-cohort; a time-dependent risk window displaying risk status over a period of time; and a risk bar identifying a current risk level. In some embodiments, switching to the individual view includes: receiving an input identifying the one user; generating the at least one graphical depiction of risk sources for the identified one user; and directing the second user device to generate the individual view and display the generated at least one graphical depiction of risk sources for the identified one user.

US 2013/0214939 to Washlow
[0085] The server 420 executes analysis algorithms 424 that periodically collect, sort, organize, and analyze the data. In a preferred embodiment, the data is associated with database 422, but as one skilled in the art will recognize, analysis algorithms 424 may incorporate or otherwise analyze data from sources other than database 422 and remain within the scope and spirit of the invention. These analysis algorithms 424 may include statistical or predictive calculations relating to the likelihood of future threats, hazards, alerts, law enforcement speed monitoring activity, or traffic conditions. The storage capacity and processing capacity of the radar devices 402-404 may be significantly less than the storage capacity and the processing capacity of the database 422 and the server 420. As a result, the database 422 and the server 420 may provide the capability to execute complex analysis algorithms 424 using significant quantities of aggregated data, including data that is not readily available to the radar detectors 402-404. The output of each analysis algorithm 424 may be a calculated predictive threat level value or series of values that attempts to approximate and quantify the statistical likelihood of there being law enforcement monitoring activity and/or other safety risks in the geographic locations ahead of or in the immediate vicinity of the motor vehicles 406-408. In some embodiments, the analysis algorithm may tailor the resulting threat level value or values to an individual radar detector and/or driver based in part upon any considerations entered by the user and/or the user's stored driving patterns. The analysis algorithm may also consider the current day, time, geographic location, heading, speed and acceleration of motor vehicles 406-408 to tailor a predicted alert value.

US 2014/0321839 to Armstrong
[0227] In reference to FIG. 1, a controller 100 monitors heating 122 of a heating element 106, for example by measuring the current flowing through an immersion element. This allows the controller 100 to detect when a vessel 104, typically containing hot water, has reached the desired temperature. An algorithm embedded within the immersion controller learns the time required for the vessel to reach the desired temperature, for example by inspection of the current waveform. The user of the controller programs, via a user interface 102, the required times 110 at which the vessel's contents are to be at some desired temperature. The user may input further variables, including volume 112 of water desired and information regarding energy tariffs 114. An algorithm embedded in the controller 100 calculates scheduling of the immersion element. This allows the controller 100 to control 118 heating, in particular initiating and terminating heating, for example by control of the power supply to the heating element 106. Monitoring the heating 122 further allows the controller 100 to indicate to the user, via the user interface 102, when the desired hot water is available 116. The controller can be readily fitted into an existing immersion heater system and offer significant energy savings.
[0233] The user decides when the vessel's contents are to be at a desired temperature by programming the device through the user interface. On first use, the controller processes an algorithm that learns how long the immersion element takes to heat the vessel's contents to the desired temperature by connecting the immersion element to the mains and monitoring the current.
US 8,706,357 to Can den
Description
(38) When the aircraft is taking off during departure operations or landing during approach operations, the aircraft is in a high risk of being involved in a catastrophic accident or incident. As a result, when the flight status information of the aircraft indicates a flight condition of takeoff or landing (e.g., flying below an altitude or speed threshold, increasing or decreasing altitude or speed within a predefined range, engaging or disengaging landing gear, etc.), the crash risk level is at a high risk level 326, and the deployment sensitivity state of the ADFR system is set in an alert sensitivity state 306. The deployment criteria in the alert sensitivity state 306 to initiate deployment of a deployable flight recorder may have fewer number of requirements (i.e. increased sensitivity) as compared to the normal sensitivity states 304. For example, the deployment criteria in the alert sensitivity state 306 may require a fewer number of the crash sensors to be triggered than the normal sensitivity state 304 to activate deployment of the deployable flight recorder, or the measurement thresholds to trigger the crash sensors may be set to lower levels than the normal sensitivity state 304.

US 6,920,385 to Egami
Description
(11) The controller 50 recognizes the running situation or state such as the distance between vehicles (the distance to the vehicle in front of the subject vehicle), their relative speed, and the running vehicle speed of the subject vehicle, and, based upon this running situation, calculates the present degree of proximity to the vehicle in front (a first risk level), and the degree of influence upon the subject vehicle due to the trend of the future movement of the vehicle in front as predicted from the present (a second risk level). Furthermore, the controller 50 predicts the future running situation or state (a risk potential RP) from the degree of proximity and the predicted degree of influence which have thus been calculated, calculates an accelerator pedal. reaction force command value .DELTA.F based upon this risk potential RP, and outputs this command value .DELTA.F to the accelerator pedal reaction force control device 60. The accelerator pedal reaction force control device 60 controls the servo motor 70 according to this command value .DELTA.F, and thereby the stroke reaction force characteristic of the accelerator pedal 80 is changed.

The prior art of record (Beatrice in view of Arias, Blumbergs, Coleman, Washlow, Armstrong, Can den and Egami) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... determining the control input to the controlled object at the current time point, from a range defined according to the calculated degree of risk so that the range becomes narrower as the calculated degree of risk increases, wherein the determining includes determining the control input to the controlled object to be a predetermined value when the calculated degree of risk is equal to or greater than a threshold value, and probabilistically determining the control input to the controlled object at the current time point under a probabilistic evaluation index related to satisfaction of the constraint condition when the calculated degree of risk is less than the threshold value.” and similarly recited in such manners in other independent claims 13-14.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1 and 3-14 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193